United States Court of Appeals
                        For the First Circuit


No. 09-2534

    PRUDENCIO MÉNDEZ-APONTE; MARÍA DE LOS ANGELES LÓPEZ-DE MÉNDEZ;
                  CONJUGAL PARTNERSHIP MÉNDEZ-LÓPEZ,

                       Plaintiffs, Appellants,

                                  v.

      FERNANDO BONILLA, in his official and personal capacities
            as Secretary of State; JANE DOE I, as wife of
         Fernando Bonilla; CONJUGAL PARTNERSHIP BONILLA-DOE,

                        Defendants, Appellees,

     COMMONWEALTH OF PUERTO RICO, represented by the Secretary of
        Justice Hon. Roberto Sánchez-Ramos; STATE DEPARTMENT OF
                          PUERTO RICO, et al.,

                             Defendants.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

          [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                                Before

                         Lynch, Chief Judge,
                Torruella and Siler,* Circuit Judges.


     Nicolás Nogueras-Cartagena, María Teresa Figueroa-Colón, and
Nicolás Nogueras Jr. Law Offices, on brief for appellants.
     Irene S. Soroeta-Kodesh, Solicitor General, Leticia M.
Casalduc-Rabell, Deputy Solicitor General, Zaira Z. Girón-Anadón,
Deputy Solicitor General, and Rosa Elena Pérez-Agosto, Assistant
Solicitor General, on brief for appellees.

*
     Of the Sixth Circuit, sitting by designation.
July 8, 2011
            TORRUELLA, Circuit Judge.          Prudencio Méndez-Aponte, the

former Assistant Secretary of State for Protocol Affairs at the

Puerto   Rico     State   Department,   sued    Fernando    Bonilla,   in   his

personal and official capacity as the Secretary of State of the

Puerto Rico State Department, alleging that Bonilla fired him due

to his political affiliation.              Méndez-Aponte's claim did not

survive Bonilla's motion for summary judgment.             The district court

sanctioned      Méndez-Aponte's     attorneys     $1000    each   because    it

concluded that the pleadings and responses that they submitted

violated Federal Rule of Civil Procedure 11(b).            Méndez-Aponte and

his attorneys now appeal alleging that the district court erred in

granting Bonilla's summary judgment motion and imposing sanctions.

We affirm the district court's decision.

                               I.   Background

            Méndez-Aponte was the Assistant Secretary of State for

Protocol Affairs at the Puerto Rico State Department from June 1,

2001 until March 3, 2006.       Méndez-Aponte alleges that, in 2005, in

the course of his official duties and during "official meetings

where the economic situation of the government of Puerto Rico and

of the [Puerto Rico] State Department . . . were discussed," he

suggested    to   Marisara   Pont-Marchese,      the   interim    Puerto    Rico

Secretary of State, that investing in Iraqi dinars would be a good

long-term investment for Puerto Rico.




                                     -3-
          Méndez-Aponte      alleges    that     on   August    21,   2005,    a

journalist from El Nuevo Día, a Puerto Rican newspaper, called him

to inquire about rumors that employees at the Puerto Rico State

Department were selling Iraqi dinars during office hours.              Méndez-

Aponte contacted Bonilla to inform him about the journalist's

inquiry and they set up a meeting to discuss the matter the next

day.   The next day, before this discussion could take place,

Méndez-Aponte found out from the press that Bonilla had fired him

and had also asked the Director of the Government Ethics Office to

investigate the rumors that dinars were sold at the Puerto Rico

State Department.    According to Méndez-Aponte, that same day, the

Subsecretary   of    State   asked     Méndez-Aponte     to    meet   with    an

investigator   who    was    conducting     an    inquiry      regarding      the

allegations.   On August 24, 2005, Méndez-Aponte received a written

notification, dated August 22, 2005, informing him that he had been

removed from his position due to illegal conduct.               Specifically,

the letter stated that Méndez-Aponte was suspended because he

"engaged in . . . conduct that is clearly detrimental to the moral

and good name of the Department."1




1
   In his motion for summary judgment, Bonilla alleged that he
fired Méndez-Aponte because he no longer trusted him due to the
allegations that he may have been involved in the sale of Iraqi
dinars.

                                     -4-
           On June 27, 2006, Méndez-Aponte, his wife, and their

conjugal partnership filed a complaint against, inter alios,2 the

Commonwealth of Puerto Rico, Fernando Bonilla, in his official and

personal   capacities,     Bonilla's     wife,   and    their   conjugal

partnership, in the United States District Court for the District

of Puerto Rico.    The plaintiffs filed their complaint pursuant to

the Civil Rights Act of 1991, 42 U.S.C. §§ 1981, 1983, 1985, 1986,

and 1988, alleging violations of the First, Fifth, and Fourteenth

Amendments to the United States Constitution. They asked the court

to exercise supplemental jurisdiction over their Puerto Rico law

claims.

           On April 27, 2007, the plaintiffs filed their amended

complaint including Bonilla, in his personal and official capacity

as Secretary of State of the Puerto Rico State Department, as the

only defendant.    Bonilla filed an answer to the amended complaint

on October 15, 2007.     On August 12, 2008, the plaintiffs filed a

notice of partial voluntary dismissal of their claims alleging

Fourteenth Amendment due process violations.       On August 26, 2008,

the   district   court   entered   partial   judgment   dismissing   with


2
   The original complaint also included the following defendants:
the Commonwealth of Puerto Rico; the Puerto Rico State Department;
Winda Torres, Lilly Castro, Sara González-Surí, Yanis Blanco,
Orlando Rodríguez, José Negrón, José C. Díaz-Ortiz, Rafael Subero,
Zaira Caraballo, and Isabel Colberg, each in her or his official
and personal capacities, together with each of his or her spouses
and their conjugal partnerships; John Doe, Jane Roe, Corporation X,
Y, Z; and Insurance Company S, T, V. These defendants were not
included in the plaintiffs' amended complaint.

                                   -5-
prejudice plaintiffs' claims alleging violations of Méndez-Aponte's

rights under the Fourteenth Amendment.

           On April 4, 2009, the defendant filed a motion for

summary judgment requesting that the district court dismiss the

plaintiffs' section 1983 political discrimination claim because

plaintiffs failed to establish a prima facie case of political

discrimination or, in the alternative, because Bonilla was entitled

to qualified immunity. The plaintiffs filed a timely opposition to

the motion for summary judgment and a statement of contested

material facts on April 23, 2009.         On September 16, 2009, the

district court entered an order granting Bonilla's motion for

summary   judgment   and   dismissing   Méndez-Aponte's   section   1983

political discrimination claims with prejudice and dismissing the

supplemental state law claims without prejudice.            See Méndez-

Aponte v. Puerto Rico, 656 F. Supp. 2d 277 (D.P.R. 2009).            The

district court found that the plaintiffs failed to properly dispute

the defendant's statement of uncontested material facts because

their denials and qualifications of the defendant's fact statements

were "mostly irrelevant to the matter at hand and consist of mere

'speculation,   generalities,    conclusory   assertions,    improbable

inferences and, for lack of a better phrase, a lot of "hot air."'"

Id. at 281 (quoting Domínguez v. Eli Lilly and Co., 958 F. Supp.

721, 728 (D.P.R. 1997)).       The court therefore took its factual




                                  -6-
findings mainly from Bonilla's statement of uncontested material

facts.3   Id.

            The district court concluded that Méndez-Aponte could be

terminated without cause because he held a trust position for which

party affiliation was an appropriate qualification for continued

employment.       Id. at 288-89.    The court therefore dismissed Méndez-

Aponte's political discrimination claim.               Id. at 289.   Pursuant to

Federal Rule of Civil Procedure 11(b), the court also imposed a

sanction of $1,000 each on attorneys Nicolás Nogueras-Cartagena and

Patricia Ramírez Gelpí.         Id. at 291.        The court found that the

attorneys    failed     to   properly    dispute       Bonilla's   statement   of

uncontroverted facts, that their memorandum of law failed to

specify     the    documents   in    the      record    that   supported   their

contentions and left blank the number of the exhibit to which they

were referring the court, and that their "long and generally

incomprehensible opposition [was] frivolous and totally devoid of

any semblance of colorable merit."             Id. at 290-91.




3
    On appeal, Méndez-Aponte challenges the district court's
decision to glean the facts from Bonilla's statement of uncontested
material facts.    As discussed infra at 18, we agree with the
district court that Méndez-Aponte's allegations lacked proper
evidentiary support. We conclude that, pursuant to the District of
Puerto Rico's Local Rule 56(e), the district court properly deemed
Bonilla's facts admitted.

                                        -7-
                            II.   Discussion

           A.    Motion for Summary Judgment

           Our review of the district court's entry of summary

judgment is de novo.     Del Toro Pacheco v. Pereira, 633 F.3d 57, 62

(1st Cir. 2011).    We draw all reasonable inferences in favor of the

non-moving party.     Lopera v. Town of Coventry, 640 F.3d 388, 395

(1st Cir. 2011); Del Toro Pacheco, 633 F.3d at 62.         "We ignore any

'conclusory allegations, improbable inferences, and unsupported

speculation.'"     Del Toro Pacheco, 633 F.3d at 62 (quoting Sutliffe

v. Epping Sch. Dist., 584 F.3d 314, 325 (1st Cir. 2009)).             "The

court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law."        Fed. R. Civ. P. 56(a).4

"We may affirm summary judgment on any ground manifest in the

record."    Klaucke v. Daly, 595 F.3d 20, 24 (1st Cir. 2010)

(internal quotation marks omitted).

           The   First   Amendment    protects   public   employees   from

adverse action due to their political affiliation, unless political

affiliation is an appropriate requirement for the position.            See

Branti v. Finkel, 445 U.S. 507, 518 (1980); Ocasio-Hernández v.

Fortuño-Burset, 640 F.3d 1, 13 (1st Cir. 2011).              A plaintiff


4
   We cite the amended version of Rule 56, effective December 1,
2010, because doing so is just and practicable where the standard
for granting summary judgment remains unchanged. See Ophthalmic
Surgeons, Ltd. v. Paychex, Inc., 632 F.3d 31, 35 n.4 (1st Cir.
2011).

                                     -8-
seeking to establish a political discrimination claim under 42

U.S.C. § 1983 must establish four elements: "(1) that the plaintiff

and defendant have opposing political affiliations, (2) that the

defendant is aware of the plaintiff's affiliation, (3) that an

adverse   employment     action   occurred,     and   (4)     that    political

affiliation was a substantial or motivating factor for the adverse

employment action." Ocasio-Hernández, 640 F.3d at 13 (internal

quotation marks omitted).         Here, Bonilla argues that political

affiliation is a proper requirement for Méndez-Aponte's position

and that, therefore, Bonilla could properly fire Méndez-Aponte for

his political affiliation.

              The question of whether political affiliation is an

appropriate basis for dismissal is a legal one for the court.

Uphoff Figueroa v. Alejandro, 597 F.3d 423, 429 (1st Cir. 2010);

Hadfield v. McDonough, 407 F.3d 11, 15 (1st Cir. 2005).                    This

circuit has typically conducted a two-part analysis to make this

determination.     See Hadfield, 407 F.3d at 16; Duriex-Gauthier v.

López-Nieves, 274 F.3d 4, 9 (1st Cir. 2001).           We ask (1) "whether

the governmental unit decides 'issues where there is room for

political disagreement on goals or their implementation,'" Ruiz-

Casillas v. Camacho-Morales, 415 F.3d 127, 132 (1st Cir. 2005)

(quoting Jiménez Fuentes v. Torres Gaztambide, 807 F.2d 236, 241-42

(1st   Cir.    1986)   (en   banc)),    and   (2)   whether    "the    specific

responsibilities of the position resemble those of a policymaker or


                                       -9-
other officeholder whose functions are such that party affiliation

is an appropriate criterion for holding the post," Hadfield, 407

F.3d at 16.      We have upheld political dismissals of mid- or upper-

level employees where the employee "merely represented the agency's

policy positions to other entities or to the public or where

important personnel functions were part of the portfolio."                   Flynn

v. City of Boston, 140 F.3d 42, 45 (1st Cir. 1998).

              Turning to the first inquiry, we agree with the district

court that the Puerto Rico State Department handles matters where

there    is    room   for    political    disagreement   on    goals   or    their

implementation. See Méndez-Aponte, 656 F. Supp. 2d at 286 (holding

that the first prong of the inquiry was satisfied).                The Governor

of Puerto Rico, who is "elected by direct vote in each general

election," P.R. Const. art. IV, § 1, appoints the Secretary of

State,     id.   §    5.     The   Secretary    of   State    is   charged    with

"promulgat[ing] all proclamations and orders of the Governor and

all laws enacted by the Legislative Assembly." P.R. Laws Ann. tit.

3, § 51.      Further, the Puerto Rico State Department is in charge of

arranging the visits of "personages from foreign countries who can

come and observe Puerto Rican life and who . . . can in some way

make known outside of Puerto Rico the facts concerning [Puerto

Rico]." Id. § 62.          This is certainly a politically sensitive task.

Given that the Puerto Rico State Department and the Governor of

Puerto Rico have a close working relationship, the State Department


                                         -10-
represents Puerto Rico to governments of other countries, and the

policy goals of the State Department may change with different

administrations, we hold that the State Department is an agency

that "involve[s] decision making on issues where there is room for

political disagreement on goals or their implementation."     Olmeda

v. Ortiz-Quiñonez, 434 F.3d 62, 66 (1st Cir. 2006) (internal

quotation marks omitted).

          We now look to the specific responsibilities of the

position to determine whether party affiliation is an appropriate

requirement.    Ruiz-Casillas v. Camacho-Morales, 415 F.3d 127, 132

(1st Cir. 2005).     In applying the second prong of the analysis,

this court has looked at a variety of factors which include

          the relative compensation level for the
          position, the technical expertise (if any)
          required to do the job, the extent to which
          the position involves supervision and control
          over others, the degree to which the position
          confers authority to speak in the name of
          higher-ups who themselves are policymakers,
          the influence of the position over programs
          and policy initiatives, and the public
          perception of what the position entails.

Galloza v. Foy, 389 F.3d 26, 29-30 (1st Cir. 2004) (citing Jiménez-

Fuentes, 807 F.2d at 242).     We also consider "the relationship of

the position to elected officials, party leaders, and partisan

politics."     Id. at 30.   We focus only on "the inherent duties of

the position under review and do not consider the actual tasks

performed by a present or past officeholder."      Roldán-Plumey v.

Cerezo-Suárez, 115 F.3d 58, 64 (1st Cir. 1997); accord Jiménez-

                                  -11-
Fuentes, 807 F.2d at 242.      The official job description is a

presumptively reliable basis for determining the actual functions

of the position.   Uphoff-Figueroa, 597 F.3d at 430; Roldán-Plumey,

115 F.3d at 62.

          Because we have an official job description available, we

begin with this document.5   See Galloza, 389 F.3d at 30 ("[I]f a

formal job description exists, it is important for an inquiring

court to look to the specifics of that document.").         The job

description for the position of Assistant Secretary of State for

Protocol Affairs lists the following relevant duties:

          2. [Advise]6 the Secretary of State on the
          formulation of public policy that will rule
          his work area, or to [sic] the management of
          staff    of    the    Department     and    the
          representatives    of   public   and    private
          organizations as to the mission and goals of
          the   different    activities   and    services
          provided.
          . . . .
          4. Prepare rules and analyze administrative
          and    fiscal    procedures    to     formulate


5
    According to the human resources records, Méndez-Aponte's
employee status is listed as one of "confidence." Under Puerto
Rico law, government positions are classified as career or
trust/confidence. Uphoff-Figueroa, 597 F.3d at 430 n.7; Morales-
Santiago v. Hernández-Pérez, 488 F.3d 465, 469 (1st Cir. 2007).
Although we have previously found such classifications relevant,
they are not dispositive of whether political affiliation is an
appropriate requirement for a position.    López-Quiñones v. P.R.
Nat'l Guard, 526 F.3d 23, 26 (1st Cir. 2008).
6
  The certified translation of the job description translates the
Spanish word "asesorar" as "assess." According to many Spanish-
English dictionaries, however, "asesorar" means "to advise,
counsel." See, e.g., Cassell's Spanish Dictionary 94 (1968). We
have modified the translation accordingly.

                                -12-
          recommendations   about   [matters]7   under   his
          jurisdiction.

          5. Represent and/or accompany the Secretary of
          State or the Governor and the Under-Secretary
          on official acts, as required.

          6. Responsible for the planning, development,
          supervision and execution of visits of high
          ranking dignitaries from different governments
          [commissioned]8 by the Secretary of State and
          the Governor of the Commonwealth of Puerto
          Rico.

          7. To counsel the Secretary of State and the
          Governor of the Commonwealth of Puerto Rico as
          to international, local, military and civil
          protocol affairs.

          8. To establish and maintain the necessary
          coordination with other government agencies,
          civic,    cultural      and    entrepreneurial
          organizations on the island and from abroad,
          also    with     diverse    institutions    of
          international character, related with [sic]
          their work area.
          . . . .
          11. Answer inquiries, prepare [memoranda]9 and
          communications of [a] confidential [nature]
          for the signing of the Secretary and to




7
  The certified translation of the job description translates the
word "asuntos" as "manners." We have modified the translation.
See Cassell's Spanish Dictionary 97 (1968) (translating "asuntos"
as "matters").
8
  The certified translation of the job description translates the
word "encomienda" as "entrusted."        We have modified the
translation.    See Cassell's Spanish Dictionary 369 (1968)
(translating "encomienda" as "commission").
9
  The certified translation of the job description translates the
word "memoriales" as "memorials."         We have modified the
translation.    See Cassell's Spanish Dictionary 556 (1968)
(translating "memorial" as "memorandum").

                               -13-
           represent him in [meetings], public hearings
           and conferences, among other activities.10

           These duties strongly suggest that political affiliation

is an appropriate requirement for the position.             Many of these

duties are not purely ministerial and are open-ended. See Galloza,

389 F.3d at 31 (noting that open-ended job description duties

generally allow the employee to exercise discretion "and, thus,

tend to indicate that a position is policymaking in nature").          For

example,   the   position    can   involve   formulating   recommendations

regarding matters under the jurisdiction of the Secretary for

Protocol Affairs, and counseling the Secretary of State and the

Governor of Puerto Rico regarding "international, local, military

and civil protocol affairs."         These duties indicate a level of

discretion that indicates that the position involves policymaking.

           Méndez-Aponte's position also involves "supervision and

control over others."       Galloza, 389 F.3d at 29.   It is uncontested

that the position of Secretary for Protocol Affairs involves

supervising employees; four employees report directly to the person

in this position. López-Quiñones v. P.R. Nat'l Guard, 526 F.3d 23,

26 (1st Cir. 2008) (considering that the terminated employee



10
   The certified translation of the job description translates the
word "índole" as "manner" and "reuniones" as "reunions." We have
modified the translations. See Cassell's Spanish Dictionary 681
(1968) (translating "reuniones" as "meetings"); WordReference.com
Spanish-English Dictionary, http://www.wordreference.com/es/en/
translation.asp?spen=indole   (translating   "índole"  as   "kind,
nature") (last visited June 24, 2011).

                                    -14-
supervised other employees as a factor indicating that the position

involves discretionary judgments and policymaking).         In addition,

the   Secretary    for   Protocol   Affairs   reports   directly   to   the

Secretary of State and the Sub-Secretary of State and we have

previously considered that "report[ing] to those in the upper

echelons of [an] agency" is indicative of a policymaking position.

See Hadfield, 407 F.3d at 17.

            The position may also involve acting as a liaison to

other government agencies, "represent[ing]. . . the Secretary of

State or the Governor and the Under-Secretary" in official acts,

representing the Secretary of State "in [meetings], public hearings

and conferences, among other activities," and supervising and

executing    the   visits   of   important    dignitaries   from   foreign

governments.   These functions involve representing the Puerto Rico

Governor's or the Secretary of State's views to other agencies, the

public, and other governments.       We consider these functions to be

exemplary of the position's spokesperson-like capacities, which we

have previously considered to be indicative of a policymaking

position.    Uphoff Figueroa, 597 F.3d at 429 ("[I]t is enough that

the official [is] involved in policy, even if only as an adviser,

implementer, or spokesperson."      (emphasis and second alteration in

original) (quoting Flynn, 140 F.3d at 46) (internal quotation marks

omitted)).




                                    -15-
           Looking   at     the   inherent   duties    of   the   position   of

Assistant Secretary of State for Protocol Affairs, we hold that

political affiliation is an appropriate qualification for the

position and that, therefore, it is one that is not federally

protected against political discrimination.             The district court

properly granted Bonilla's motion for summary judgment on the

ground that Méndez-Aponte held a trust position that was not

protected under the First Amendment.

           B.   Sanctions

           We   review    the     district   court's   decision    to   impose

sanctions for abuse of discretion.            Cooter & Gell v. Hartmarx

Corp., 496 U.S. 384, 405 (1990) ("[A]n appellate court should apply

an abuse-of-discretion standard in reviewing all aspects of a

district   court's   Rule    11    determination.");    Meléndez-García      v.

Sánchez, 629 F.3d 25, 33 (1st Cir. 2010); Young v. City of

Providence ex rel. Napolitano, 404 F.3d 33, 38 (1st Cir. 2005).               A

district court abuses its discretion when its ruling is based on an

erroneous view of the law or on clearly erroneous factual findings.

See F.A.C., Inc. v. Cooperativa de Seguros de Vida de P.R., 563

F.3d 1, 6 (1st Cir. 2009).

           We give deference to a district court's decision to

impose sanctions because it is in the best position to "evaluate

the circumstances surrounding an alleged violation and render an

informed judgment."       McLane, Graf, Raulerson & Middleton, P.A. v.


                                     -16-
Rechberger, 280 F.3d 26, 44 (1st Cir. 2002) (quoting Cruz v.

Savage, 896 F.2d 626, 632 (1st Cir. 1990)) (internal quotation

marks omitted).      "Rule 11(b) is not a strict liability provision

and a showing of at least 'culpable careless[ness]' is required

before a violation of the Rule can be found." Citibank Global

Markets, Inc. v. Rodríguez Santana, 573 F.3d 17, 32 (1st Cir. 2009)

(alteration in original) (citations omitted); Young, 404 F.3d at

39.

           Rule 11(b) states that "by signing, filing, submitting,

or later advocating" a pleading, the party represents that

           (3) the factual contentions have evidentiary
           support or, if specifically so identified,
           will likely have evidentiary support after a
           reasonable     opportunity    for    further
           investigation or discovery; and

           (4) the denials of factual contentions are
           warranted on the evidence or, if specifically
           so identified, are reasonably based on belief
           or a lack of information.

Fed. R. Civ. P. 11(b)(3)-(4).

           The district court listed the following as its reasons

for imposing sanctions on the two attorneys: (i) the document was

"incomprehensible";     (ii)    the   document   included   an    irrelevant

history   of   the   Puerto    Rico   State   Department;   and   (iii)   the

opposition was sloppy and careless as evidenced by, for example,

omissions in the citations to the record.           Méndez-Aponte, 656 F.

Supp. 2d at 290-91.    After reviewing the filings and the record, we

conclude that the court did not abuse its discretion in imposing

                                      -17-
sanctions.    We agree with the district court that the plaintiffs'

opposition to summary judgment and the statement of contested

material     facts   consist,   in   large       part,   of    speculation    and

conclusory allegations for which the only evidentiary support is

Méndez-Aponte's sworn affidavit, which itself contains conclusory

allegations.     See id. at 281.       Neither filing has any promise of

likely   evidentiary      support.     We    provide     one   example   of   the

conclusory    allegations    included       in   the   opposition   to   summary

judgment:

            Plaintiff's conduct [-- speaking in favor of
            the   purchase    of   Iraqi   dinars   --]   was
            constitutionally protected. And it was under
            the pretext of this conduct that he was
            condemned     and      discriminated     against.
            Plaintiff did not hold a policy making
            position, and his political affiliation was
            not a requirement for the office held. . . .
            [P]ursuant to the difference in political
            affiliation     [between     Méndez-Aponte    and
            Bonilla,]    he    was    suspended   from    his
            employment.

After engaging in the same wild-goose chase that the district court

had to endure to find evidentiary support for Méndez-Aponte's

factual allegations, we hold that the district court did not abuse

its   discretion     in   concluding    that      Méndez-Aponte's     attorneys

violated Federal Rule of Civil Procedure 11(b).                   We therefore

affirm its imposition of sanctions.




                                     -18-
                           III.   Conclusion

          For the aforementioned reasons we affirm the district

court's grant of summary judgment in appellee's favor and its

imposition of sanctions.

          Affirmed.




                                  -19-